Citation Nr: 1317166	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right great toe disability.

2.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.  

(The remaining issues of entitlement to service connection for kidney stones, polysubstance abuse, allergic rhinitis, diabetes mellitus, and prostate and bladder disability; entitlement to an initial compensable rating for erectile dysfunction; entitlement to a rating in excess of 50 percent for chronic adjustment disorder with posttraumatic stress disorder (PTSD) prior to May 1, 2012; entitlement to an increased rating for bilateral pes planus with plantar fasciitis and tarsal tunnel syndrome; entitlement to increased ratings for a low back disability, currently evaluated as 40 percent disabling, right and left hip disabilities, each currently evaluated as 20 percent disabling; entitlement to special monthly compensation based on the need for aid and attendance; entitlement to a 

certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment; and entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or a special home adaptation grant, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 1993 and February 1998 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 1999, the Board denied, in pertinent part, entitlement to service connection for a right great toe disorder, and increased ratings for right knee and for left knee disabilities, both evaluated as 10 percent disabling.  The Veteran appealed 

the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2001 Order, the Court vacated the August 1999 Board decision and remanded the matter to the Board for development.  In September 2001, these matters were remanded for further development.  In January 2008 and September 2010 these matters were remanded to afford the Veteran and his attorney a Board hearing.  

In November 2012 letters from the RO to the Veteran's attorney, it was noted that the RO recognized the attorney as representing the Veteran in all claims for VA benefits.  It would appear that the RO's conclusion was based on a resubmitted VA Form 21-22a (Appointment of Individual as Claimant's Representative) from the attorney, which the RO received in May 2012.  The scope of the attorney's representation, as reflected in the VA Form 21-22a, remains limited to the issues of service connection for a right great toe disorder as well as disability ratings higher than 10 percent for right knee and for left knee disabilities.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Board notes that the Veteran is being dually represented in his current appeal before the Board.  The Veteran is represented by an attorney with regard to the issues noted on the title page of this remand.  With regard to other issues currently in appellate status, the Veteran is represented by an accredited representative.  For this reason, most recently in January 2008 and September 2010, the Board issued two separate decisions and/or remands.  

By way of history, in correspondence dated in December 2007, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  As a result, in two separate January 2008 remands issued by the Board, it was requested that two separate Board videoconference hearings be scheduled-one in which the Veteran and his attorney would testify, and one in which the Veteran and his accredited representative would testify.  

In October 2009, the Veteran and his accredited representative testified before the undersigned VLJ.  During the hearing, a question was raised as to whether the Veteran's attorney had withdrawn his representation of the Veteran and the claim for service connection for a right great toe disability as well as the claim for disability ratings higher than 10 percent for right knee and for left knee disabilities.  The Veteran ultimately testified on all the issues then in appellate status, which included those claims being prosecuted by the Veteran's attorney.  No additional videoconference hearing was scheduled for the purpose of allowing the Veteran and his attorney an opportunity to testify, as had been requested by the Board.  

Thereafter, during the course of the Board's review of the Veteran's appeal, it was determined that the Veteran's attorney had not withdrawn his representation.  As a result, in September 2010, the Board again remanded the claims being prosecuted by the Veteran's attorney (service connection for a right great toe disability as well as disability ratings higher than 10 percent for right knee and for left knee disabilities) for the purpose of scheduling the requested videoconference hearing.  

A review of the claims file since the September 2010 Board remand does not reflect that the requested videoconference hearing has been scheduled or held, nor has the Veteran or his attorney withdrawn the hearing request.  Also, a review of the Veterans Appeals Control and Locator System (VACOLS) reflects that a videoconference hearing was conducted in October 2009 by the undersigned VLJ regarding those claims being prosecuted by the Veteran's attorney.  As noted above, while testimony was taken with regard to the claims, it was subsequently determined that the Veteran's attorney remained the Veteran's representative.  Thus, no videoconference hearing has been held between the Board and the Veteran and his attorney.  

A Board remand confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  Therefore, the Veteran and his attorney should be scheduled for a videoconference hearing with regard to the claims for service connection for a right great toe disability and disability ratings higher than 10 percent for right knee and for left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO, with appropriate notification to the Veteran and his attorney.  After a videoconference hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


